Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 10, 2020

The Court of Appeals hereby passes the following order:

A21D0119. ROGER L. HICKS v. PISSARRO WRIGHT, et al.

      On August 31, 2020, the trial court entered an order granting Plaintiffs’ motion
for attorney fees and expenses against Roger Hicks. On November 17, 2020, Hicks
filed an application for discretionary appeal seeking review of the trial court’s order.
We lack jurisdiction because Hicks’s application is untimely.
      An application for discretionary appeal must be filed within 30 days of entry
of the order to be appealed. OCGA § 5-6-35 (d); Hill v. State, 204 Ga. App. 582 (420
SE2d 393) (1992). We lack jurisdiction to consider an untimely application. See Hill,
supra. Here, Hicks filed his application 78 days after the trial court’s order was
entered. Accordingly, we lack jurisdiction and the application is hereby DISMISSED.




                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         12/10/2020
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.